*820Viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We also find, contrary to the defendant’s contention, that the court properly instructed the jury that it could not convict the defendant in the absence of evidence supporting the facts contained in his signed confession (see, People v Farruggia, 61 NY2d 775).
We have examined the defendant’s remaining contentions and find them either to be without merit or unpreserved for appellate review (see, CPL 470.05 [2]). Balletta, J. P., Miller, Ritter and Copertino, JJ., concur.